Citation Nr: 1106580	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial increased rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from July 1964 to July 
1967 and from July 1967 to July 1970.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In 
that decision, the RO granted a claim for service connection for 
PTSD and assigned a 30 percent rating (effective November 10, 
2005).  The RO denied a claim for service connection for 
hypertension.  

In January 2011, the Veteran testified before the undersigned at 
a Board Central Office hearing.  A transcript of the hearing has 
been associated with the file.  

The issue of an initial increased rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal for 
service connection for hypertension.  


CONCLUSION OF LAW

The appeal with regard to service connection for hypertension has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn claims are decided as a matter of law.  No discussion 
of the duties to notify and assist is necessary.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the January 2011 hearing, the Veteran made clear that he 
intended to withdraw his claim for service connection for 
hypertension.  (Transcript, p 2.)  The Veteran's statement has 
been reduced to writing.  The withdrawal of this issue is valid.  
Once the Veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate consideration.  
The Board does not have jurisdiction to review the claim for 
service connection for hypertension.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  


ORDER

The claim for service connection for hypertension is dismissed.  





REMAND

The Veteran is currently evaluated at 30 percent for PTSD.  At 
the January 2011 Board hearing, the Veteran asserted that his 
condition had worsened since his last VA examination in December 
2006.  (Transcript, p 10-12.)  Additionally, the Veteran's 
representative urged that the Veteran's claim be remanded for a 
more contemporaneous VA examination.  (Transcript, p 13.)  

The Veteran stated he currently receives treatment at the Vet 
Center and his local VA Medical Center (VAMC).  (Transcript, p 
12.)  The file shows that VAMC records were last printed in 
August 2008.  

On remand, the Veteran should be given a VA examination to 
determine the current findings regarding his occupational and 
social impairment due to his PTSD.  Additionally, all records 

Accordingly, the case is REMANDED for the following action: 

1. Associate all Vet Center records and VAMC 
records from after August 2008 with the file.  
A negative reply is requested.  

2. Schedule the Veteran for a VA psychiatric 
examination in order to ascertain the current 
level of severity of his service-connected 
PTSD.  The claims folder and a copy of this 
Remand must be made available to the examiner 
in conjunction with the examination.  A 
notation to the effect that a records review 
took place should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity.  The examiner 
should specifically address the degree of 
social and occupational impairment caused by 
the Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale score 
should be provided.  Complete rationale 
should be given for all opinions reached.  

3. Re-adjudicate the claim for an initial 
increased rating for PTSD.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his representative.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


